******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       REGINALD HOLSTON v. NEW HAVEN
         POLICE DEPARTMENT ET AL.
                 (SC 19631)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Robinson, Js.
   Argued September 13—officially released November 22, 2016

Jason M. Dodge, for the appellants (defendants).
James F. Aspell, for the appellee (plaintiff).
                          Opinion

   EVELEIGH, J. The named defendant, the New Haven
Police Department,1 appeals2 from the decision of the
Workers’ Compensation Review Board (board), which
affirmed the decision of the Workers’ Compensation
Commissioner for the Third District (commissioner),
awarding heart disease benefits to the plaintiff, Regi-
nald Holston, pursuant to General Statutes § 7-433c (a).3
On appeal, the defendant asserts that the board improp-
erly determined that the plaintiff’s heart disease claim
was timely. Specifically, the defendant claims that the
board improperly affirmed the decision of the commis-
sioner that the plaintiff’s hypertension and heart disease
were separate diseases, each with its own one year
limitation period for filing a claim for benefits. We dis-
agree with the defendant and, accordingly, affirm the
decision of the board.4
  The record reveals the following undisputed facts
and procedural history. The plaintiff was hired by the
defendant as a police officer in 1996 and remained a
regular member of that paid municipal police depart-
ment at all points relevant to the present case. When
he was hired, the plaintiff passed a preemployment
physical examination that did not reveal any evidence
of hypertension or heart disease.
  On March 10, 2011, the plaintiff suffered a myocardial
infarction. The plaintiff underwent an angioplasty and
stent implantation following a diagnosis of heart dis-
ease. He remained hospitalized for approximately four
days after the procedure and was out of work for three
or four months. The plaintiff was prescribed several
medications for his heart disease. On March 14, 2011,
the plaintiff filed a claim for benefits under § 7-433c for
hypertension and heart disease. The plaintiff listed the
date of injury as March 10, 2011.
   At the hearing before the commissioner, Roy Kel-
lerman, the plaintiff’s physician, testified that he began
treating the plaintiff in 1995 for an ankle injury. The
commissioner found that Kellerman had diagnosed the
plaintiff with hypertension in October, 2009, and had
conveyed that diagnosis to him. The commissioner con-
cluded, therefore, that the plaintiff’s claim for benefits
related to hypertension was untimely because it was
filed more than one year after he became aware of his
diagnosis of hypertension.
   On the basis of the testimony of Kellerman and Martin
Krauthamer, a physician obtained by the defendant, the
commissioner determined that the plaintiff’s preex-
isting hypertension was a significant contributing factor
in the development of his heart disease. The commis-
sioner further found, however, that there were addi-
tional significant contributing factors in the
development of the plaintiff’s heart disease, including
his high cholesterol and his gender.
   Accordingly, the commissioner dismissed the plain-
tiff’s claim for benefits related to his hypertension as
untimely, but granted his claim for benefits related to
his heart disease and myocardial infarction. The defen-
dant appealed to the board, and the board affirmed the
decision of the commissioner.5 This appeal followed.
   ‘‘As a threshold matter, we set forth the standard of
review applicable to workers’ compensation appeals.
The principles that govern our standard of review in
workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . [Moreover, it] is well established that
[a]lthough not dispositive, we accord great weight to
the construction given to the workers’ compensation
statutes by the commissioner and [the] board. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . We have determined,
therefore, that the traditional deference accorded to an
agency’s interpretation of a statutory term is unwar-
ranted when the construction of a statute . . . has not
previously been subjected to judicial scrutiny [or to]
. . . a governmental agency’s time-tested6 interpreta-
tion . . . .’’ (Footnote added; internal quotation marks
omitted.) Estate of Rock v. University of Connecticut,
323 Conn. 26, 30, 144 A.3d 420 (2016).
   In the present case, the defendant’s claim raises an
issue of statutory construction. Specifically, the defen-
dant asserts that the board improperly affirmed the
decision of the commissioner that the plaintiff’s claim
for benefits related to his heart disease and myocardial
infarction was timely filed because, under § 7-433c, it
was a separate disease from the earlier diagnosed
hypertension. ‘‘When interpreting the statutory provi-
sions at issue in the present case, we are mindful of the
proposition that all workers’ compensation legislation,
because of its remedial nature, should be broadly con-
strued in favor of disabled employees. . . . This propo-
sition applies as well to the provisions of [§] 7-433c
. . . because the measurement of the benefits to which
a § 7-433c claimant is entitled is identical to the benefits
that may be awarded to a [claimant] under . . . [the
Workers’ Compensation Act]. . . . We also recognize,
however, that the filing of a timely notice of claim is
a condition precedent to liability and a jurisdictional
requirement that cannot be waived.’’ (Citation omitted;
internal quotation marks omitted.) Ciarlelli v. Hamden,
299 Conn. 265, 277–78, 8 A.3d 1093 (2010).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Footnote omitted; internal quotation marks omitted.)
Vincent v. New Haven, 285 Conn. 778, 784–85, 941 A.2d
932 (2008).
   The parties do not dispute on appeal to this court
that the plaintiff’s physician diagnosed him with hyper-
tension in 2009 and conveyed this diagnosis to the plain-
tiff at that time. It is also not disputed that the plaintiff’s
claim for benefits related to his hypertension was not
timely because it was filed in March, 2011, beyond one
year from his diagnosis of hypertension. See footnote
5 of this opinion. On appeal, the defendant asserts that
the board improperly concluded that the plaintiff’s
claim for benefits related to heart disease was timely
filed because the heart disease was significantly related
to the prior diagnosis for hypertension. Specifically,
the defendant claims that, because the commissioner
determined that the plaintiff’s hypertension was a ‘‘sig-
nificant factor’’ in his heart disease and the plaintiff
never filed a timely claim for benefits related to hyper-
tension, the plaintiff should be precluded from filing a
claim for benefits related to the heart disease.
   We begin with the text of the statute. Section 7-433c
(a) provides in relevant part: ‘‘Notwithstanding any pro-
vision of chapter 568 or any other general statute, char-
ter, special act or ordinance to the contrary, in the
event a uniformed member of a paid municipal fire
department or a regular member of a paid municipal
police department who successfully passed a physical
examination on entry into such service, which examina-
tion failed to reveal any evidence of hypertension or
heart disease, suffers either off duty or on duty any
condition or impairment of health caused by hyperten-
sion or heart disease resulting in his death or his tempo-
rary or permanent, total or partial disability, he or his
dependents, as the case may be, shall receive from his
municipal employer compensation and medical care in
the same amount and the same manner as that provided
under chapter 568 if such death or disability was caused
by a personal injury which arose out of and in the
course of his employment and was suffered in the line
of duty and within the scope of his employment . . . .’’
   ‘‘It is settled that, because . . . § 7-433c (a) does not
set forth a limitation period for filing a claim but pro-
vides for the administration of benefits in the same
amount and the same manner as that provided under
[the Workers’ Compensation Act] if such death or dis-
ability was caused by a personal injury which arose out
of and in the course of his employment, the one year
limitation period of [General Statutes] § 31-294c (a) gov-
erns claims filed under § 7-433c.’’ (Internal quotation
marks omitted.) Ciarlelli v. Hamden, supra, 299
Conn. 278.
   The defendant asserts that the one year limitation
period for all of the plaintiff’s claims began to run on
the date he was diagnosed with hypertension because
the hypertension and heart disease were related. The
plain language of § 7-433c belies that claim. Section 7-
433c uses the phrase ‘‘hypertension or heart disease’’
repeatedly. ‘‘We have held that the use of the word
‘or’ in a statute ‘indicates a clear legislative intent of
separability.’ ’’ Sams v. Dept. of Environmental Protec-
tion, 308 Conn. 359, 404, 63 A.3d 953 (2013). Thus,
because § 7-433c is written in the disjunctive, we con-
clude that a plaintiff can file a claim for benefits related
to either hypertension or heart disease. Furthermore,
the use of the disjunctive term ‘‘or’’ in § 7-433c indicates
that the legislature intended for hypertension and heart
disease to be treated as two separate diseases for the
purposes of § 7-433c. Accordingly, we conclude that
the plain language of the statute demonstrates that the
failure to file a timely claim for benefits related to hyper-
tension does not bar a later timely claim for heart
disease.
   Moreover, the medical evidence in the present case
supports the board’s conclusion that the plaintiff’s
hypertension and heart disease were separate medical
conditions. The plaintiff’s physician, Kellerman, testi-
fied that the hypertension and the myocardial infarction
were separate medical conditions. Furthermore, the
physician obtained by the defendant, Krauthamer, also
recognized that hypertension and heart disease are sep-
arate medical conditions. Krauthamer testified that,
although the plaintiff’s ‘‘hypertension is a significant
factor in the causation of his [heart disease],’’ other risk
factors—including age, and male gender—also played a
role in the plaintiff’s development of heart disease.
  Nevertheless, the defendant asserts that § 7-433c bars
the plaintiff’s claim for benefits pursuant to § 7-433c in
the present case because the commissioner determined
that his hypertension was a significant factor in his
heart disease and therefore, the two are causally con-
nected. We disagree.
  The plain language of § 7-433c demonstrates that a
uniformed member of a paid municipal fire department
or a regular member of a paid municipal police depart-
ment is entitled to benefits under the statute when the
officer meets the following requirements: (1) has passed
a preemployment physical; (2) the preemployment
physical failed to reveal any evidence of hypertension
or heart disease; (3) suffers either off duty or on duty
any condition or impairment of health; (4) the condition
or impairment of health was caused by hypertension
or heart disease; and (5) the condition or impairment
results in his death or his temporary or permanent,
total or partial disability. The statute contains no other
requirements to qualify for its benefits.
   Indeed, as this court has previously explained, unlike
traditional workers’ compensation, § 7-433c does not
require that the claimant prove that the injury was
caused by his or her employment. Instead, as this court
has recognized, ‘‘the underlying legislative purpose [of
§ 7-433c] was social rather than medical. More specifi-
cally, the legislature’s intent was to afford the named
occupations with a bonus by way of a rebuttable pre-
sumption of compensability when, under the appro-
priate conditions, the employee suffered heart disease
or hypertension.’’ Malchik v. Division of Criminal Jus-
tice, 266 Conn. 728, 740, 835 A.2d 940 (2003). This court
has further explained that ‘‘§ 7-433c payments consti-
tute special compensation, or even an outright bonus,
to qualifying policemen and firemen. . . . [T]he out-
right bonus provided by the statute is that the claimant
is not required to prove that the heart disease is causally
connected to his employment, which he would ordi-
narily have to establish in order to receive benefits
pursuant to the Workers’ Compensation Act. . . .
Thus, although [the Workers’ Compensation Act] is
used . . . as a procedural avenue for administration
of the benefits under § 7-433c . . . an award under § 7-
433c is not a workers’ compensation award.’’ (Citations
omitted; internal quotation marks omitted.) Carriero v.
Naugatuck, 243 Conn. 747, 754–55, 707 A.2d 706 (1998).
Accordingly, the statute does not require the plaintiff
to prove causation in order to make a claim for benefits.
   The defendant asserts that our resolution of the plain-
tiff’s claim should be guided by Suprenant v. New Brit-
ain, 28 Conn. App. 754, 611 A.2d 941 (1992). Specifically,
the defendant asserts that, in Suprenant, the Appellate
Court recognized that the legislature considered heart
disease and hypertension interrelated. We disagree. In
Suprenant, the Appellate Court affirmed a workers’
compensation decision denying benefits related to heart
disease pursuant to § 7-433c when the claimant’s preem-
ployment physical revealed evidence of hypertension,
but not heart disease. Id., 754–56. In doing so, the Appel-
late Court explained that, in order to qualify for any
benefits under § 7-433c, a claimant must pass a preem-
ployment physical that does not reveal evidence of
either hypertension or heart disease. Id., 758–59.
  Suprenant is distinguishable from the present case.
In Suprenant, the Appellate Court explained that § 7-
433c requires the claimant to pass a preemployment
physical with no evidence of either hypertension or
heart disease. Id. The claim in Suprenant failed because
the claimant did not satisfy that condition precedent
to filing a claim for benefits pursuant to § 7-433c. In
the present case, there is no claim that the plaintiff did
not pass his preemployment physical or that it revealed
evidence of hypertension or heart disease. Instead, the
plaintiff was diagnosed with hypertension after he was
employed by the defendant. Nothing in Suprenant indi-
cates that a prior diagnosis of hypertension while
employed will bar a later claim for benefits related
to hypertension.7
   In the present case, the facts demonstrate that the
plaintiff clearly met the requirements for benefits
related to heart disease pursuant to § 7-433c. Specifi-
cally, it is undisputed that his preemployment physical
revealed no evidence of hypertension or heart disease.
It is further undisputed that he suffered a myocardial
infarction that was caused by heart disease and resulted
in a surgical procedure, hospitalization and continuing
disability. He filed his claim for benefits related to the
heart disease within four days of its manifestation.
Accordingly, we conclude that the board properly
affirmed the commissioner’s decision granting the
plaintiff benefits pursuant to § 7-433c related to heart
disease.
  The defendant also claims on appeal that the commis-
sioner improperly denied its motion to correct in which
the defendant sought to correct errors that it claimed
were inconsistent with the commissioner’s rules on
proximate causation. The commissioner denied the
motion to correct on the ground that § 7-433c does not
require a claimant to prove a causal connection between
heart disease and hypertension and his employment.
As explained previously in this opinion, this court has
long recognized that ‘‘the special compensation, or the
outright bonus, of § 7-433c is that the claimant is not
required to prove that the heart disease is causally con-
nected to [his or her] employment, which he [or she]
would ordinarily have to establish in order to receive
benefits pursuant to the Workers’ Compensation Act.’’
(Internal quotation marks omitted.) O’Connor v. Water-
bury, 286 Conn. 732, 752, 945 A.2d 936 (2008). Accord-
ingly, any alleged error in the commissioner’s decision
relating to the rules of proximate causation was not
relevant to the issues on appeal to the board and, there-
fore, the board properly affirmed the commissioner’s
denial of the motion to correct.
  The decision of the Workers’ Compensation Review
Board is affirmed.
      In this opinion the other justices concurred.
  1
     We note that Connecticut Interlocal Risk Management Agency, the heart
and hypertension claims administrator for the New Haven Police Department
is a defendant in the present case and joined in this appeal. In the interest
of clarity, we refer to the New Haven Police Department as the defendant
throughout this opinion.
   2
     The defendant appealed from the decision of the board to the Appellate
Court and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     General Statutes § 7-433c (a) provides: ‘‘Notwithstanding any provision
of chapter 568 or any other general statute, charter, special act or ordinance
to the contrary, in the event a uniformed member of a paid municipal fire
department or a regular member of a paid municipal police department who
successfully passed a physical examination on entry into such service, which
examination failed to reveal any evidence of hypertension or heart disease,
suffers either off duty or on duty any condition or impairment of health
caused by hypertension or heart disease resulting in his death or his tempo-
rary or permanent, total or partial disability, he or his dependents, as the
case may be, shall receive from his municipal employer compensation and
medical care in the same amount and the same manner as that provided
under chapter 568 if such death or disability was caused by a personal injury
which arose out of and in the course of his employment and was suffered
in the line of duty and within the scope of his employment, and from the
municipal or state retirement system under which he is covered, he or his
dependents, as the case may be, shall receive the same retirement or survivor
benefits which would be paid under said system if such death or disability
was caused by a personal injury which arose out of and in the course of
his employment, and was suffered in the line of duty and within the scope
of his employment. If successful passage of such a physical examination
was, at the time of his employment, required as a condition for such employ-
ment, no proof or record of such examination shall be required as evidence
in the maintenance of a claim under this section or under such municipal
or state retirement systems. The benefits provided by this section shall be
in lieu of any other benefits which such policeman or fireman or his depen-
dents may be entitled to receive from his municipal employer under the
provisions of chapter 568 or the municipal or state retirement system under
which he is covered, except as provided by this section, as a result of any
condition or impairment of health caused by hypertension or heart disease
resulting in his death or his temporary or permanent, total or partial disabil-
ity. As used in this section, ‘municipal employer’ has the same meaning as
provided in section 7-467.’’
   Although § 7-433c (a) was the subject of technical amendments in 2014;
see Public Acts 2014, No. 14-122, § 72; those amendments have no bearing
on the merits of this appeal. In the interest of simplicity, we refer to the
current revision of the statute.
   4
     We note at the outset that § 7-433c (b) provides that ‘‘those persons who
began employment on or after July 1, 1996, shall not be eligible for any
benefits pursuant to this section.’’ Therefore, the applicability of § 7-433c
(a) is limited to those who began employment before July 1, 1996. In the
present case, it is undisputed that the plaintiff was hired on June 3, 1996.
   5
     The plaintiff cross appealed to the board from the decision of the commis-
sioner denying his claim for benefits related to hypertension. The board
affirmed the decision of the commissioner denying the plaintiff’s claim for
benefits related to hypertension as untimely, and the plaintiff has not
appealed from that decision of the board. Accordingly, the plaintiff’s claim
for benefits related to hypertension is not at issue in this appeal.
   6
     We note that both parties cite to previous decisions of the board in
support of their positions. In particular, the plaintiff asserts that the board’s
interpretation of § 7-433c as treating hypertension and heart disease as
separate medical conditions is a time-tested approach. ‘‘This court repeatedly
has observed that an agency’s reasonable interpretation of an ambiguous
statute is entitled to deference only when that interpretation has been sub-
jected to judicial review or the agency interpretation is both reasonable and
time-tested.’’ Vincent v. New Haven, 285 Conn. 778, 784 n.8, 941 A.2d 932
(2008); see also Longley v. State Employees Retirement Commission, 284
Conn. 149, 163–66, 931 A.2d 890 (2007). It is undisputed that whether a
claim for benefits under § 7-433c related to heart disease is barred because
a claimant failed to file a timely claim for benefits for previously diagnosed
hypertension has not been the subject of judicial review. Although it is true
that, since its decision in Mayer v. East Haven, No. 4620, CRB-3-03-2 (March
3, 2004), the board has interpreted § 7-433c as treating hypertension and
heart disease as separate medical conditions, Mayer was not decided until
2004. ‘‘To satisfy the time-tested requirement of the rule according deference
to an agency’s interpretation of a statute, that interpretation must formally
have been articulated and applied ‘over a long period of time . . . .’ State
Medical Society v. Board of Examiners in Podiatry, 208 Conn. 709, 719,
546 A.2d 830 (1988); see also Hartford v. Hartford Municipal Employees
Assn., 259 Conn. 251, 262, 788 A.2d 60 (2002) (deference accorded agency’s
reasonable interpretation of statute only when agency has followed that
interpretation ‘for an extended period of time’).’’ Vincent v. New Haven,
supra, 784 n.8. Because Mayer is a relatively recent decision, we cannot
say that the board’s interpretation of § 7-433c is sufficiently long-standing
to warrant judicial deference, especially in view of the fact that the board
has applied this interpretation only in two previous cases. See Christopher
R. v. Commissioner of Mental Retardation, 277 Conn. 594, 603 n.9, 893
A.2d 431 (2006) (two ‘‘isolated’’ agency decisions over twenty-three year
period was not ‘‘a [time-tested] interpretation’’); cf. Connecticut Assn. of
Not-for-Profit Providers for the Aging v. Dept. of Social Services, 244 Conn.
378, 390 n.18, 709 A.2d 1116 (1998) (observing that agency interpretation
of ‘‘[f]our years hardly constitutes a ‘time-tested’ agency interpretation’’).
Moreover, because we conclude that § 7-433c is not ambiguous, the board’s
interpretation would not be entitled to deference in any event. See State
Medical Society v. Board of Examiners in Podiatry, supra, 719 (rule of
deference applies only when agency ‘‘has consistently followed its construc-
tion over a long period of time, the statutory language is ambiguous, and
the agency’s interpretation is reasonable’’); see also Vincent v. New Haven,
supra, 784 n.8.
   7
     The defendant also cites to Marandino v. Prometheus Pharmacy, 294
Conn. 564, 591–92, 986 A.2d 1023 (2010), and Hernandez v. Gerber Group,
222 Conn. 78, 86, 608 A.2d 87 (1992), for the proposition that if there is a
causal relationship between one injury and another, they are considered to
be one event for the purposes of compensation pursuant to the Workers’
Compensation Act. As we have explained previously in this opinion, § 7-
433c is different from the Workers’ Compensation Act because it does not
require any proof of causation. Accordingly, we conclude that Marandino
and Hernandez are inapplicable to our resolution of the plaintiff’s claim
under § 7-433c.